Case 1:20-cv-11358-LTS Document 3-5 Filed 07/20/20 Page 1 of 5




            EXHIBIT 5
          Case 1:20-cv-11358-LTS Document 3-5 Filed 07/20/20 Page 2 of 5



                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


SUVERINO FRITH et al, individually and on
behalf of all others similarly situated,

               Plaintiffs,                        Case No. __________________
v.

WHOLE FOODS MARKET, INC.

               Defendants.



                   AFFIDAVIT OF ABDULAI BARRY IN SUPPORT OF
                 PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

I, Abdulai Barry, hereby declare:

     1. I have personal knowledge of the facts set forth in this declaration and could and

        would testify competently to them.

     2. I have been working as an employee for Whole Foods for approximately four

        years. I am Black.

     3. I work at the Whole Foods located at 200 Alewife Brook Pkwy in Fresh Pond,

        Cambridge, Massachusetts.

     4. Due to the onset of the COVID-19 pandemic, Whole Foods requires all its

        employees wear a mask to work.

     5. Following the death of George Floyd and demonstrations springing up across the

        country in support of the “Black Lives Matter” movement, I heard that Whole

        Foods employees at other locations had begun wearing Black Lives Matter

        masks.
     Case 1:20-cv-11358-LTS Document 3-5 Filed 07/20/20 Page 3 of 5



6. Specifically, I heard that other Whole Foods employees at the River Street

   location in Cambridge, Massachusetts, had started wearing Black Lives Matter

   masks to work and had been sent home and disciplined by Whole Foods in

   response.

7. On July 12, 2020, in solidarity with other Whole Foods employees and to express

   my support for my co-workers at other locations expressing support for me and

   other Black employees, and to protest Whole Foods’ discrimination and

   retaliation against its Black employees and non-Black employees banding

   together, I wore a Black Lives Matter mask to work. I put the mask on around

   7:00 p.m., late into my shift and in coordination with a few other co-workers.

8. A store leader approached me and told me that my mask violated the dress code

   policy and I would need to remove it. I refused and was sent home. I was only

   paid for my time worked that day, and not the remainder of my shift.

9. Prior to wearing my Black Lives Matter mask to work, I had not received any kind

   of discipline.

10. In fact, store supervisors have often complimented me for going above and

   beyond in my work. Whole Foods often rewards good work by giving employees

   about $7.50 in store credit, and I have often been rewarded for my work in this

   way.

11. I expected that Whole Foods would support us in wearing the Black Lives Matter

   masks because the company claims to be inclusive and support all of its

   employees and has publicly supported the movement. I feel injured, targeted,
     Case 1:20-cv-11358-LTS Document 3-5 Filed 07/20/20 Page 4 of 5



   and discriminated against for being made to remove my Black Lives Matter mask

   and not being able to express that my life matters in my workplace.

12. Whole Foods claims that it is disciplining us because the Black Lives Matter

   masks violate the dress code policy, which prohibits employees from wearing

   clothing with visible slogans, messages, logos, or advertising that are not

   company-related.

13. I believe that Whole Foods is selectively enforcing its dress code to discipline

   employees for wearing Black Lives Matter Masks, by sending people home.

14. I believe that Whole Foods is discriminating and retaliating against me by

   disciplining me and co-workers who associate with me or express support for me

   by wearing Black Lives Matter masks, by disciplining us for wearing Black Lives

   Matter masks.

15. I plan to continue to wear my Black Lives Matter mask at work as often as

   possible to protest Whole Foods’ discriminatory policy of selectively enforcing its

   dress-code as a means to prohibit Black Lives Matter masks.

16. However, I am worried about continuing to be sent home and losing wages, and

   of being fired. I am working at Whole Foods for the remainder of the summer; I

   am also a student at Denison University, where I will be returning in the fall. I

   need the money in order to support myself and my studies. Without my income

   from Whole Foods, I will not be able to pay my school and other bills, for food, or

   help my parents pay for groceries.
         Case 1:20-cv-11358-LTS Document 3-5 Filed 07/20/20 Page 5 of 5



I declare under penalty of perjury that the foregoing is true and correct.

Executed on     07/18/2020




                                                        ______________________
                                                        Abdulai Barry
